The Court:
The assignment from Hammell to Hayman transferred the legal title to the former’s interest in the notes pledged to plaintiff’s testator—being Hammell’s property in the excess *651of the amount collected from the notes pledged beyond the indebtedness due from Hammell to the pledgee, with the right to sue for the whole of such excess. The assignment was made to secure Hayman against a contingent liability upon certain other notes which he had signed for the accommodation of Hammell, and contemplated advances; Hayman agreeing to pay Hammell all “ the proceeds of the said notes herein sold to him, after deducting therefrom the amount of said Sexton’s claim and the amount which said Hayman shall actually pay at any time upon said-two notes upon which he is joint maker with said Hammell as aforesaid.” It seems plain it was intended the interest of Hammell in the notes pledged should pass to Hayman, the former relying upon the promise of the latter that he would properly account; a promise which can be enforced when plaintiff shall have recovered his judgment in the present action.
Judgment affirmed.